EXHIBIT 99.2 VERMILION ENERGY INC. 2010 MANAGEMENT’S DISCUSSION AND ANALYSIS ABBREVIATIONS API American Petroleum Institute bbls barrels bbls/d barrels per day bcf billion cubic feet boe barrel of oil equivalent boe/d barrel of oil equivalent per day CBM coalbed methane CO2 carbon dioxide GJ gigajoules $m thousands of dollars $mm millions of dollars mbbls thousand barrels mboe thousand barrels of oil equivalent mcf thousand cubic feet mcf/d thousand cubic feet per day mmboe million barrels of oil equivalent mmcf million cubic feet mmcf/d million cubic feet per day MW megawatt NGLs natural gas liquids NPV net present value WTI West Texas Intermediate 2010 Management’s Discussion and Analysis – Exhibit 99.2 2 DISCLAIMER Certain statements included or incorporated by reference in this document may constitute forward-looking statements under applicable securities legislation.Forward-looking statements or information typically contain statements with words such as "anticipate", "believe", "expect", "plan", "intend", "estimate", "propose", or similar words suggesting future outcomes or statements regarding an outlook.Forward looking statements or information in this document may include, but are not limited to: · capital expenditures; · business strategy and objectives; · reserve quantities and the discounted present value of future net cash flows from such reserves; · net revenue; · future production levels and rates of average annual production growth; · exploration plans; · development plans; · acquisition and disposition plans and the timing thereof; · operating and other costs; · royalty rates; · Vermilion's additional` future payment in connection with the Corrib acquisition; · the timing of regulatory proceedings and approvals; · the timing of first commercial gas from the Corrib field; · estimate of Vermilion’s share of the expected gas rates from the Corrib field; and Such forward-looking statements or information are based on a number of assumptions all or any of which may prove to be incorrect.In addition to any other assumptions identified in this document, assumptions have been made regarding, among other things: · the ability of Vermilion to obtain equipment, services and supplies in a timely manner to carry out its activities in Canada and internationally; · the ability of Vermilion to market oil and natural gas successfully to current and new customers; · the timing and costs of pipeline and storage facility construction and expansion and the ability to secure adequate product transportation; · the timely receipt of required regulatory approvals; · the ability of Vermilion to obtain financing on acceptable terms; · currency, exchange and interest rates; · future oil and natural gas prices; and · Management’s expectations relating to the timing and results of development activities Although Vermilion believes that the expectations reflected in such forward-looking statements or information are reasonable, undue reliance should not be placed on forward looking statements because Vermilion can give no assurance that such expectations will prove to be correct.Forward-looking statements or information are based on current expectations, estimates and projections that involve a number of risks and uncertainties which could cause actual results to differ materially from those anticipated by Vermilion and described in the forward looking statements or information.These risks and uncertainties include but are not limited to: · the ability of management to execute its business plan; · the risks of the oil and gas industry, both domestically and internationally, such as operational risks in exploring for, developing and producing crude oil and natural gas and market demand; · risks and uncertainties involving geology of oil and natural gas deposits; · risks inherent in Vermilion's marketing operations, including credit risk; · the uncertainty of reserves estimates and reserves life; · the uncertainty of estimates and projections relating to production, costs and expenses; · potential delays or changes in plans with respect to exploration or development projects or capital expenditures; · Vermilion's ability to enter into or renew leases; · fluctuations in oil and natural gas prices, foreign currency exchange rates and interest rates; · health, safety and environmental risks; · uncertainties as to the availability and cost of financing; · the ability of Vermilion to add production and reserves through development and exploration activities; · general economic and business conditions; · the possibility that government policies or laws may change or governmental approvals may be delayed or withheld; · uncertainty in amounts and timing of royalty payments; · risks associated with existing and potential future law suits and regulatory actions against Vermilion; and · other risks and uncertainties described elsewhere in this document or in Vermilion's other filings with Canadian securities authorities. The forward-looking statements or information contained in this document are made as of the date hereof and Vermilion undertakes no obligation to update publicly or revise any forward-looking statements or information, whether as a result of new information, future events or otherwise, unless required by applicable securities laws. Natural gas volumes have been converted on the basis of six thousand cubic feet of natural gas to one barrel equivalent of oil.Barrels of oil equivalent (boe) may be misleading, particularly if used in isolation.A boe conversion ratio of six thousand cubic feet to one barrel of oil is based on an energy equivalency conversion method primarily applicable at the burner tip and does not represent a value equivalency at the wellhead. 2010 Management’s Discussion and Analysis – Exhibit 99.2 3 MANAGEMENT’S DISCUSSION AND ANALYSIS The following is Management’s Discussion and Analysis (“MD&A”) dated March 10, 2011 of Vermilion Energy Inc.’s (“Vermilion” or the “Company”) operating and financial results for the years ended December 31, 2010 and 2009.This discussion should be read in conjunction with Vermilion’s audited consolidated financial statements for the years ended December 31, 2010 and 2009, together with accompanying notes. A discussion of Vermilion’s operating and financial results for the fourth quarter of 2010 is included in Vermilion’s press release dated February 28, 2011 filed on the System for Electronic Document Analysis and Retrieval (“SEDAR”) at www.sedar.com. The financial data contained within this MD&A has been prepared in accordance with Canadian Generally Accepted Accounting Principles (“GAAP” or “Canadian GAAP”) and is reported in Canadian dollars, unless otherwise stated. CORPORATE CONVERSION On September 1, 2010, Vermilion Energy Trust (the “Trust”) completed the conversion from an income trust to a corporation pursuant to an arrangement under the Business Corporations Act (Alberta).As a result of this conversion, units of the Trust were converted to common shares of Vermilion on a one-for-one basis and holders of exchangeable shares in Vermilion Resources Ltd. received 1.89344 common shares for each exchangeable share held.There were no exchangeable shares outstanding following the conversion. Vermilion retained the same board of directors and management team which continues to be led by Lorenzo Donadeo as President and Chief Executive Officer.There were no changes in Vermilion’s underlying operations associated with the conversion.The consolidated financial statements and related financial information have been prepared on a continuity of interest basis, which recognizes Vermilion as the successor entity and accordingly all comparative information presented for the pre-conversion period is that of the Trust.For the convenience of the reader, when discussing prior periods this MD&A refers to common shares, shareholders and dividends although for the pre-conversion period such items were trust units, unitholders and distributions, respectively. NON-GAAP MEASURES This report includes non-GAAP measures as further described herein.These measures do not have standardized meanings prescribed by GAAP and therefore may not be comparable with the calculations of similar measures for other entities. “Fund flows from operations” represents cash flows from operating activities before changes in non-cash operating working capital and asset retirement obligations settled.Management considers fund flows from operations and per share calculations of fund flows from operations (see discussion relating to per share calculations below) to be key measures as they demonstrate Vermilion’s ability to generate the cash necessary to pay dividends, repay debt, fund asset retirement costs and make capital investments.Management believes that by excluding the temporary impact of changes in non-cash operating working capital, fund flows from operations provides a useful measure of Vermilion’s ability to generate cash that is not subject to short-term movements in operating working capital.The most directly comparable GAAP measure is cash flows from operating activities.Cash flows from operating activities as presented in Vermilion’s consolidated statements of cash flows is reconciled to fund flows from operations below: Years Ended December 31 ($M) Cash flows from operating activities $ $ Changes in non-cash operating working capital ) Asset retirement obligations settled Fund flows from operations $ $ 2010 Management’s Discussion and Analysis – Exhibit 99.2 4 “Acquisitions, including acquired working capital deficiency” is the sum of “Acquisition of petroleum and natural gas properties” and “Corporate acquisitions, net of cash acquired” as presented in Vermilion’s consolidated statements of cash flows plus any working capital deficiencies acquired as a result of those acquisitions.Management considers acquired working capital deficiencies to be an important element of a property or corporate acquisition.Acquisitions, including acquired working capital deficiency is reconciled below: Years Ended December 31 ($M) Acquisition of petroleum and natural gas properties from consolidated statements of cash flows $ $ Working capital deficiencies acquired from acquisitions - Acquisitions, including acquired working capital deficiency $ $ “Net debt” is the sum of long-term debt and working capital excluding the amount due pursuant to acquisition as presented in Vermilion’s consolidated balance sheets.Net debt is used by management to analyze the financial position and leverage of Vermilion.Net debt is reconciled below to long-term debt which is the most directly comparable GAAP measure: As at December 31 ($M) Long-term debt $ $ Current liabilities Current assets ) ) Net debt $ $ “Cash dividends per share” represents actual cash dividends declared per share by Vermilion during the relevant periods. “Net dividends” is calculated as dividends declared for a given period less proceeds received by Vermilion pursuant to the dividend reinvestment plan.Dividends both before and after the dividend reinvestment plan are reviewed by management and are also assessed as a percentage of fund flows from operations to analyze how much of the cash that is generated by Vermilion is being used to fund dividends.Net dividends is reconciled below to dividends declared, the most directly comparable GAAP measure: Years Ended December 31 ($M) Dividends declared $ $ Issue of shares pursuant to the dividend reinvestment plan ) - Net dividends $ $ “Total net dividends, capital expenditures, reclamation fund withdrawals and asset retirement obligations settled” is calculated as net dividends as determined above plus the following amounts for the relevant periods from Vermilion’s consolidated statements of cash flows:“Drilling and development of petroleum and natural gas properties”, “Withdrawals from the reclamation fund” and “Asset retirement obligations settled.”This measure is reviewed by management and is also assessed as a percentage of fund flows from operations to analyze the amount of cash that is generated by Vermilion that is available to repay debt and fund potential acquisitions.This measure is reconciled to the relevant GAAP measures below: Years Ended December 31 ($M) Dividends declared $ $ Issue of shares pursuant to the dividend reinvestment plan ) - Drilling and development of petroleum and natural gas properties Withdrawals from the reclamation fund ) - Asset retirement obligations settled Total net dividends, capital expenditures, reclamation fund withdrawals and asset retirement obligations settled $ $ “Netbacks” are per unit of production measures used in operational and capital allocation decisions. 2010 Management’s Discussion and Analysis – Exhibit 99.2 5 “Adjusted basic shares outstanding” and “Adjusted basic weighted average shares outstanding” are different from the most directly comparable GAAP figures in that they include amounts related to outstanding exchangeable shares at the period end exchange ratio.As the exchangeable shares have converted into shares of Vermilion, management believes that their inclusion in the calculation of basic rather than only in diluted per share statistics provides meaningful information. “Diluted shares outstanding” is the sum of adjusted basic shares outstanding as described above plus outstanding awards under Vermilion’s equity based compensation plans, based on current performance factor estimates. These measures are reconciled to the relevant GAAP measures below: As at December 31 (Number of shares) Basic weighted average shares outstanding Shares issuable pursuant to exchangeable shares outstanding Adjusted basic weighted average shares outstanding As at December 31 (Number of shares) Shares outstanding Shares issuable pursuant to exchangeable shares outstanding - Adjusted basic shares outstanding Potential shares issuable pursuant to equity based compensation plans Diluted shares outstanding “Diluted adjusted weighted average shares outstanding” is the sum of diluted weighted average shares outstanding as presented on the consolidated statements of earnings, plus the weighted average amount of exchangeables outstanding for the period which were considered anti-dilutive for the purposes of calculating earnings per share. HIGHLIGHTS ($M except per share amounts or when otherwise stated) Revenue $ $ $ Net earnings Per share, basic Per share, diluted Fund flows from operations Per share, adjusted basic Return on equity (%) Total assets WTI (US $/bbl) AECO ($/mcf) Realized price ($/boe) Fund flows netback ($/boe) $ $ $ 2010 Summary of Quarterly Results ($M except per share) Q1 Q2 Q3 Q4 Revenue $ Net earnings Per share, basic Per share, diluted $ 2009 Summary of Quarterly Results ($M except per share) Q1 Q2 Q3 Q4 Revenue $ Net earnings Per share, basic Per share, diluted $ 2010 Management’s Discussion and Analysis – Exhibit 99.2 6 VERMILION OVERVIEW Vermilion aims to provide superior rewards and stability to its stakeholders though the execution of a successful strategy based on quality assets and proven leadership. Stability Vermilion's disciplined, value driven strategy has resulted in the delivery of stable dividends to our shareholders.In December 2007, Vermilion increased its dividends by 12% to $0.19 per month and it has maintained that level since.This element of financial stability is further demonstrated by Vermilion’s strong balance sheet which provides significant financial flexibility to pursue opportunities as they arise. Adherence to strong core values at all levels have contributed to Vermilion’s success.Vermilion’s Board of Directors has been recognized in corporate governance surveys for excellence in governance practices that included board composition, compensation, shareholder rights, disclosure, accountability and total return performance. Successful Strategy Vermilion is an oil-leveraged producer that adheres to a value creation strategy through the execution of full cycle exploration and production programs focused on the acquisition, exploration, development and optimization of producing properties in Western Canada, Western Europe and Australia.Vermilion is targeting 10% annual growth in production through the exploitation of conventional resource plays in Western Canada, including Cardium light oil and liquids-rich natural gas, the exploration and development of high impact natural gas opportunities in the Netherlands and through drilling and workover programs in France and Australia.Vermilion also expects to realize a material increase in both production and fund flows at the onset of production from the Corrib gas field in Ireland. Quality Assets Vermilion targets acquisition properties that deliver strong cash netbacks and have an abundance of low risk opportunities.In executing its strategy, Vermilion has acquired quality assets in five different countries. Canada Vermilion has an interest in over 600 net wells in three core areas, all in Alberta.The properties include a significant light oil field at Utikuma, multiple level, and liquids-rich tight gas reservoirs and Cardium oil opportunities in the Drayton Valley region and a CBM and shallow gas development in Central Alberta.Vermilion controls approximately 269,409 net acres of developed land, 169,905 net acres of undeveloped land and operates a number of oil and natural gas processing facilities with combined throughput of 89 mmcf/d of natural gas.Vermilion maintains a steady program of drilling and recompletions in the Drayton Valley region and is evaluating new completion techniques that are revitalizing certain reservoirs in the area. France Vermilion initially acquired its France assets in 1997 and in 2006 added additional and complementary assets to its French asset base.Vermilion’s properties in France produce 98% oil and include three large fields at Chaunoy, Cazaux and Parentis.Vermilion is focusing on increasing P50 oil recovery and extending the reserve life from these fields through an active workover program.Vermilion’s reserve life index in France is approximately 13 years and these properties represent a core focus of Vermilion’s operations and a stable contribution to overall production.Vermilion continues to optimize through the use of water floods and is reviewing future resource development opportunities including an emerging Lias shale oil play in the Paris Basin. Vermilion holds a land position of approximately 176,000 net acres in the heart of this play, which could hold world-class resource potential. 2010 Management’s Discussion and Analysis – Exhibit 99.2 7 Netherlands Acquired in 2004, Vermilion’s Netherlands assets produce natural gas which is sold in a regulated environment at a primarily oil-based index price.In February 2010, Vermilion announced it had achieved 100% success from its recent four-well drilling program with combined estimated initial production volumes in excess of 4,000 boe/d, net to Vermilion, with approximately 2000 boe/d brought on production during 2010 and the balance scheduled to be on production in 2011.Natural gas prices in the Netherlands are leveraged to a basket of primarily oil-based energy indices providing a strong incentive to increase activity levels over the coming years.Vermilion believes that there are numerous potential prospects in this region and plans to continue drilling in the Netherlands during 2011. Australia Vermilion initially acquired a 60% interest in the Wandoo field located offshore the northwest shelf of Australia in 2005.In 2006 and 2007, Vermilion significantly expanded fluid handling and processing capacity on the platform from approximately 114,000 bbls to 150,000 bbls.In 2007, Vermilion acquired the remaining 40% of this oil producing asset.In December 2008, Vermilion announced it had successfully drilled and completed two new ‘attic oil’ wells.Three additional wells were drilled in 2010 providing better than anticipated production as well as additional infill locations and workover opportunities in 2011 that should help sustain volumes of between 8,000 and 10,000 boe/d through to 2012. Ireland Vermilion acquired an 18.5% non-operated interest in the Corrib field located approximately 83 kilometres off the northwest coast of Ireland in 2009.Net production to Vermilion is initially anticipated at approximately 9,000 boe/d when the field is put on production. The Corrib asset will further enhance Vermilion’s global asset base and is anticipated to deliver strong, accretive returns. The Corrib acquisition is consistent with Vermilion’s focus on Western Europe and will provide another strong foothold in an attractive European energy market and a path for identifiable growth over the next few years. Proven Leadership The members of Vermilion’s executive management team average more than 25 years of operating experience and are led by Lorenzo Donadeo, President and CEO, who is one of the three co-founders of the predecessor company, Vermilion Resources Ltd.Vermilion and its management team have a strong track record of providing high returns to shareholders. 2 The following table summarizes Vermilion’s 2010 actual results as compared to guidance and Vermilion’s 2011 guidance: Date Capital Expenditures ($MM) Production (boe/d) 2010 Guidance November 6, 2009 $ 295 to $330 29,000 - 31,000 Updated March 3, 2010 $ Updated May 7, 2010 $ Updated June 3, 2010 $ 31,000 - 32,000 2010 Actual February 28, 2011 $ 2011 Guidance November 5, 2010 $ 35,000 - 36,000 Production volumes for 2011 are expected to average between 35,000 and 36,000 boe/d.Development capital expenditures for 2011 are budgeted to be approximately $460 million of which a significant component is to be invested towards Vermilion’s Cardium light oil prospects in Drayton Valley and liquids-rich natural gas opportunities and Ireland’s onshore pipeline construction and advancement. 2010 Management’s Discussion and Analysis – Exhibit 99.2 8 OPERATIONAL ACTIVITIES Canada In Canada, Vermilion participated in the drilling of 55 wells (40 net) during 2010, resulting in 13 gas wells (8.8 net), 28 oil wells (18.9 net), and 14 standing CBM wells (12.3 net).These wells included 15 operated (13.6 net) Cardium horizontal wells and 13 non-operated (5.4 net) Cardium wells.At year end, 11 operated (10.5 net) Cardium wells were on production and seven non-operated (3.2 net) wells were on production.While drilling activity will remain steady through the first half of 2011, some completions and tie-ins will be deferred until the 15,000 bbls/d oil processing facility is in service, which is expected in August 2011. France In France, Vermilion drilled the Les Mimosas-2 well in 2010, a water injection well designed to provide pressure support for the Les Mimosas reservoir which was discovered in 2004.Production from the lone producing well in this field increased more than 200 boe/d in response to water injection.Two small fracture stimulations in the Lias shale play were completed in 2010, primarily to gather pressure, fluid and other technical data from this formation.These zones were perforated in existing vertical wellbores and the completions were not designed to test commerciality.Both wells are producing, but at nominal rates.An active workover and recompletion program included 26 well workovers in 2010, predominantly in the Chaunoy Field in the Paris Basin and the Cazaux Field in the Aquitaine Basin. Netherlands In the Netherlands, Vermilion completed the De Hoeve-1 well in early 2010, and tied-in the Middleburen-2 and Middenmeer-3 wells in the spring of 2010.The balance of 2010 operations focused on regular facility and well maintenance and ongoing work to secure pipeline and production permits for the Vinkega-1 and De Hoeve-1 wells.Vermilion plans to commence a four-well exploration program in August 2011 and will continue to pursue drilling permits for 2012. Australia Vermilion drilled and completed three wells in September and October of 2010, all of which were lateral extensions of existing wellbores.These complex wells were completed within budget and produced results ahead of expectations.No drilling is scheduled in 2011, but Vermilion will undertake some well workover operations and prepare for the 2012 drilling program. PRODUCTION Year Ended December 31, 2010 Year Ended December 31, 2009 Year Ended December 31, 2008 Oil & NGLs (bbls/d) Natural Gas (mmcf/d) Total (boe/d) Oil & NGLs (bbls/d) Natural Gas (mmcf/d) Total (boe/d) Oil & NGLs (bbls/d) Natural Gas (mmcf/d) Total (boe/d) Canada France Netherlands 35 23 24 Australia - - - Total 2010 Quarterly Production (boe/d) Q1 Q2 Q3 Q4 Canada France Netherlands Australia Total 2010 Management’s Discussion and Analysis – Exhibit 99.2 9 2009 Quarterly Production (boe/d) Q1 Q2 Q3 Q4 Canada France Netherlands Australia Total Average total production in Canada of 11,524 boe/d during 2010 was relatively unchanged as compared to 11,629 boe/d in 2009, as natural declines offset early production increases from the Cardium program.However, fourth quarter 2010 production was 8.1% higher than production levels in the fourth quarter of 2009, providing evidence of the beginnings of a growing production base.Even more noticeable is year over year growth in oil and NGL production of 15.1%, reflecting the onset of new Cardium production.Canadian production is expected to show continued growth in 2011, predominantly related to oil and NGLs as Vermilion increases Cardium oil drilling activities.That growth will become more apparent in the fourth quarter of 2011, once the planned production facility is brought on line. Production in France averaged 8,501 boe/d in 2010, slightly higher than average 2009 production of 8,421 boe/d.Production is maintained reasonably stable using an active well workover program.Only two new wells are scheduled in 2011, but another active workover program should serve to maintain stable production again this year. Production in the Netherlands increased by 1,220 boe/d in 2010, a gain of more than 30%, as production from two new wells commenced in April 2010.Two additional wells are expected to add up to 2,000 boe/d of production when they are brought on-stream in mid-2011.Netherlands production is expected to see continued production increases from new drilling, although the timing of those increases is less predictable due to the extensive production permitting process. Australia production averaged 7,354 boe/d in 2010, compared to 7,812 boe/d in 2009 due to natural declines.Production from three new wells which commenced in early November significantly impacted fourth quarter 2010 volumes which averaged 9,561 boe/d a gain of more than 2,400 boe/d compared to the fourth quarter of 2009.Vermilion expects to sustain annual average production at approximately 9,000 boe/d over the next few years.First quarter 2011 production is expected to be reduced due to cyclone related shut-downs of the production platform.The cyclone season in Australia normally runs from December through March of each year.In the case of severe storms, Vermilion shuts-in all production and evacuates the platform as a security precaution. FINANCIAL REVIEW During the year ended December 31, 2010, Vermilion generated fund flows from operations of $363.5 million compared to $317.2 million in 2009.The year over year increase in fund flows from operations of $46.3 million is primarily a result of increased revenue associated with stronger oil prices and higher average production volumes.The GAAP measure, cash flows from operating activities, similarly increased year over year to $421.3 million for the year ended December 31, 2010 from $230.3 million for 2009. During the year ended December 31, 2010, the price of WTI crude oil averaged US $79.53 per bbl (2009 – US $61.80 per bbl) and the price of Brent crude oil averaged US $79.47 per bbl (2009 – US $61.51 per bbl).The AECO price for gas averaged $4.00 per mcf (2009 – $3.95 per mcf).On a year over year basis, the average price for crude oil was higher in 2010 compared to 2009, while the average AECO price has remained relatively consistent year over year. At December 31, 2010, Vermilion’s net debt was $300.4 million as compared to the net debt of $120.4 million at December 31, 2009.Vermilion’s long-term debt has increased to $302.6 million at December 31, 2010 from $159.7 million at December 31, 2009.At December 31, 2010, Vermilion’s net debt represented 75.0% of its fourth quarter annualized fund flows from operations.The year over year increases in net debt and long-term debt are a function of Vermilion’s capital expenditures largely driven by Canadian land acquisitions during the first half of 2010, continued Cardium light oil development activity during 2010 as well as the Australia drilling program.The impact of these expenditures on net debt was partially offset by the liquidation of the reclamation fund assets in July 2010 (see Reclamation Fund for further information) and proceeds from the dividend reinvestment plan.The low level of net debt at December 31, 2009 reflects that year’s trust unit issuance and the sale of the Company’s investment in Verenex Energy Inc. (“Verenex”). 2010 Management’s Discussion and Analysis – Exhibit 99.2 10 For the year ended December 31, 2010, total net dividends, capital expenditures (excluding those on the Corrib project), reclamation fund withdrawals and asset retirement obligations settled as a percentage of fund flows from operations was 140% versus 103% for the corresponding period in the prior year.The year over year increase in this ratio relates to Vermilion’s land acquisitions, Cardium light oil development and the Australian drilling program during 2010.The year over year increase was partially offset by decreased capital expenditures in the other jurisdictions in which Vermilion operates. CAPITAL EXPENDITURES Capital Expenditures by Category ($M) Land $ $ $ Seismic Drilling and completion Production equipment and facilities Recompletions Other Acquisitions (excluding acquired working capital deficiency) Total capital expenditures by category $ $ $ Capital Expenditures by Country ($M) Canada $ $ $ France Netherlands Australia Ireland - Total capital expenditures by country $ $ $ Total capital expenditures, including acquisitions for the year ended December 31, 2010 was $438.8 million compared to $354.2 million in 2009. Capital expenditures excluding acquisitions has increased year over year as a result of the significant land acquisitions and development activity associated with Vermilion’s focus on Western Canadian resource plays.Also contributing to the higher levels of capital expenditures were costs incurred related to the 2010 Australian drilling program and post acquisition capital costs on the Corrib project. Acquisition spending was higher in the prior year as a result of the Corrib acquisition which was completed on July 30, 2009 for $136.8 million as well as Drayton Valley area property acquisitions totalling $15.1 million. In Ireland, oral hearings related to the amended Corrib onshore pipeline were completed on October 1, 2010.On January 20, 2011, Vermilion announced that An Bord Pleanála had granted permission for the construction of the Corrib gas onshore pipeline in Ireland.The Corrib Gas Partners look forward to completing this strategically important project and delivering the gas to Ireland.At peak production, Corrib gas is expected to supply up to 60% of Ireland’s natural gas needs and is consequently expected to play an important role in Ireland’s energy security in the years ahead. 2010 Management’s Discussion and Analysis – Exhibit 99.2 11 FUND FLOWS NETBACKS 2010 Fund Flows Netback ($/boe) Q1 Q2 Q3 Q4 Oil and gas revenues $ Realized hedging gain or (loss) ) Royalties ) Transportation ) Operating costs ) Operating netback General and administration ) Interest ) Current taxes ) Proceeds on sale of investments - Other income - Foreign exchange ) Fund flows netback $ 2009 Fund Flows Netback ($/boe) Q1 Q2 Q3 Q4 Oil and gas revenues $ Realized hedging gain Royalties ) Transportation ) Operating costs ) Operating netback General and administration ) Interest ) Current taxes ) Proceeds on sale of investments - - - Other income - - ) Foreign exchange ) ) ) Fund flows netback $ REVENUE Years Ended December 31 ($M except per boe and per mcf) Crude oil & NGLs $ $ Per boe $ $ Natural gas Per mcf $ $ Petroleum and natural gas revenue $ $ Per boe $ $ Revenue for the year ended December 31, 2010 was $727.8 million compared to $639.8 million in 2009.Vermilion’s combined crude oil and NGL price was $79.54 per boe in 2010, an increase of 15.4% over the $68.90 per boe reported in 2009.The natural gas price realized was $5.58 per mcf in 2010, a marginal decrease over the $5.62 per mcf reported in 2009.Vermilion’s increased revenue year over year resulted from higher crude oil prices and higher average production volumes during 2010 as compared to 2009. 2010 Management’s Discussion and Analysis – Exhibit 99.2 12 The following table summarizes Vermilion’s ending inventory positions for France and Australia for the most recent four quarters: As at As at As at As at Ending Inventory Positions (France and Australia) Dec 31, 2010 Sep 30, 2010 Jun 30, 2010 Mar 31, 2010 France (bbls) France ($M) $ Australia (bbls) 61 Australia ($M) $ $ $ $
